Name: Commission Regulation (EEC) No 1676/82 of 29 June 1982 fixing, for the 1982/83 marketing year, the reference prices for hybrid maize for sowing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 82 Official Journal of the European Communities No L 186/9 COMMISSION REGULATION (EEC) No 1676/82 of 29 June 1982 fixing , for the 1982/83 marketing year, the reference prices for hybrid maize for sowing of the Common Customs Tariff cannot, given the very small quantity involved, be considered as representa ­ tive ; whereas, therefore, no reference price for those types of maize can be fixed ; Whereas the Management Committee for Seeds has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808 /81 (2), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358 /71 lays down that a reference price for each type of hybrid maize for sowing shall be fixed annually ; whereas these reference prices are to be fixed on the basis of the free-at-frontier prices recorded during the past three marketing years , but excluding abnormally low prices ; whereas, under Article 2 of Council Regu ­ lation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for deter ­ mining free-at-frontier offer prices for hybrid maize for sowing (3), only prices of imports from non ­ member countries which are representative as regards quantity and quality are to be taken into account ; Whereas imports of the types of hybrid maize for sowing falling within subheading 10.05 A IV ('other') For the 1982/83 marketing year, the reference prices for hybrid maize for sowing, falling within subhead ­ ings 10.05 A I, 10.05 A II and 10.05 A III of the Common Customs Tariff shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 246, 5 . 11 . 1971 , p . 1 . Ã  OJ No L 382, 31 . 12 . 1981 , p . 37 . O OJ No L 168 , 26 . 7. 1972, p . 1 . No L 186/ 10 30 . 6 . 82Official Journal of the European Communities ANNEX (ECU/100 kg) CCT Reference pricesheadingNo Description ex 10.05 Maize : A. Hybrid for sowing (a) : I. Double hybrids and top cross hybrids 74 II . Three-cross hybrids 97 III . Single hybrids 157 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties .